Name: Commission Regulation (EEC) No 2273/90 of 1 August 1990 introducing preventive distillation as provided for in article 38 of Regulation (EEC) No 822/87 for the 1990/91 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 90 Official Journal of the European Communities No L 204/49 COMMISSION REGULATION (EEC) No 2273/90 of 1 August 1990 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for . the 1990/91 wine year structures ; whereas, so that the abovementioned produ ­ cers are not prevented from qualifying under the measure, provision should be made for the reference areas to be determined on the basis of a flat-rate yield for Greece as a whole ; Whereas the measures provided for in this Regulation in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . Preventive distillation of table wine and of wine suitable for yielding table wine as provided for in Article 38 of Regulation (EEC) No 822/87 is hereby introduced for the 1990/91 wine year. The quantity of table wine or of wine suitable for yielding table wine which producers may have distilled in accor ­ dance with Regulation (EEC) No 2721 /88 shall be equal to 13 hectolitres per hectare. However, in the case of producers whose holdings are located in the Spanish part of wine-growing zones C, the total quantity of table wine or of wine suitable for yielding table wine which may be distilled must in no circumstances exceed 19 % of their table-wine production . 2. The area to be used when calculating the quantity of table wine or wine suitable for yielding table wine which Greek producers may have distilled shall be obtained by dividing the quantity given as wine in the table wine column of the production declaration, presented pursuant to Commission Regulation (EEC) No 3929/87 (6) by 65 . Article 2 This Regulation shall enter into force on 1 September 1990 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 march 1987 on the common organization of the market in wine ( l), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 2721 /88 (') lays down detailed rules for voluntary distillation, amended by Regulation (EEC) No 51 /90 (4) as provided for in Articles 38 , 41 and 42 of Regulation (EEC) No 822/87 ; whereas Commission Regulation (EEC) No 2270/90 (*), fixes the prices, the aid and certain other factors applicable to preventive distillation for the 1990/91 wine year ; Whereas, in view of the foreseeable situation on the market, the harvest forecasts and the level of end-of-year stocks, the quantities eligible should be fixed at levels which , in combination with the other distillation measures for the wine year, will enable the market to be stabilized, without however exceeding the quantities compatible with sound management of the market ; Whereas, given the low yields obtained in Spanish wine ­ growing areas, a maximum percentage of production that may be distilled in Spain should be set so as to have comparable results in terms of a percentage of production for the entire Community ; Whereas, with a view to applying this Regulation it is necessary to know the areas cultivated for production, in order to determine the quantity which producers may have distilled ; whereas a high number of Greek producers do not have the necessary data owing to the administra ­ tion's delay in introducing the planned administrative This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No b 84, 27. 3 . 1987, p. 1 . (2) OJ No L 132, 23 . 5 . 1990, p. 19 . (3) OJ No L 241 , 1 . 9 . 1988, p. 88 . (*) OJ No L 8, 11 . 1 . 1990, p. 21 . (4 See page 35 of this Official Journal . (6) OJ No L 369, 29 . 12. 1987, p. 59 .